UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Equity Income Fund Schedule of Investments 1/31/16 (unaudited) Shares Value COMMON STOCKS - 99.8% Energy - 9.3% Oil & Gas Drilling - 1.3% Helmerich & Payne, Inc. $ Oil & Gas Equipment & Services - 0.8% Frank's International NV $ Schlumberger, Ltd. $ Integrated Oil & Gas - 3.2% Chevron Corp. $ Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 1.2% Anadarko Petroleum Corp. $ Oil & Gas Refining & Marketing - 2.8% Marathon Petroleum Corp. $ Phillips 66 $ Total Energy $ Materials - 9.9% Diversified Chemicals - 1.0% EI du Pont de Nemours & Co. $ The Dow Chemical Co. $ Fertilizers & Agricultural Chemicals - 2.1% Syngenta AG (A.D.R.) $ Specialty Chemicals - 5.6% Celanese Corp. $ Givaudan SA Johnson Matthey Plc The Valspar Corp. $ Diversified Metals & Mining - 1.2% Compass Minerals International, Inc. $ Total Materials $ Capital Goods - 6.0% Aerospace & Defense - 0.8% Raytheon Co. $ Industrial Conglomerates - 2.1% General Electric Co. $ Industrial Machinery - 2.5% The Gorman-Rupp Co. + $ Trading Companies & Distributors - 0.6% Wolseley Plc $ Total Capital Goods $ Commercial Services & Supplies - 2.3% Office Services & Supplies - 0.6% MSA Safety, Inc. $ Diversified Support Services - 1.3% G&K Services, Inc. $ Human Resource & Employment Services - 0.4% Randstad Holding NV $ Total Commercial Services & Supplies $ Transportation - 1.0% Railroads - 1.0% Norfolk Southern Corp. $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 0.7% Auto Parts & Equipment - 0.2% BorgWarner, Inc. $ Automobile Manufacturers - 0.5% General Motors Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.6% Household Appliances - 0.6% Electrolux AB $ Total Consumer Durables & Apparel $ Consumer Services - 4.5% Hotels, Resorts & Cruise Lines - 1.5% InterContinental Hotels Group Plc $ InterContinental Hotels Group Plc (A.D.R.) $ Leisure Facilities - 2.3% Cedar Fair LP $ Restaurants - 0.7% Cracker Barrel Old Country Store, Inc. $ McDonald's Corp. $ Total Consumer Services $ Media - 3.4% Broadcasting - 1.5% CBS Corp. (Class B) $ Scripps Networks Interactive, Inc. $ Movies & Entertainment - 1.1% Regal Entertainment Group $ Time Warner, Inc. $ Publishing - 0.8% John Wiley & Sons, Inc. (Class A) $ Meredith Corp. $ Total Media $ Retailing - 0.3% General Merchandise Stores - 0.3% Target Corp. $ Total Retailing $ Food, Beverage & Tobacco - 14.7% Soft Drinks - 3.3% Dr. Pepper Snapple Group, Inc. $ The Coca-Cola Co. $ Packaged Foods & Meats - 11.4% Calavo Growers, Inc. $ Campbell Soup Co. General Mills, Inc. John B Sanfilippo & Son, Inc. Kellogg Co. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Pinnacle Foods, Inc. The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 1.2% Household Products - 1.2% The Clorox Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.0% Health Care Equipment - 3.8% Abbott Laboratories $ Becton Dickinson and Co. Smith & Nephew Plc $ Health Care Distributors - 1.2% Owens & Minor, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.4% Biotechnology - 0.9% Amgen, Inc. $ Baxalta, Inc. $ Pharmaceuticals - 6.5% AstraZeneca Plc (A.D.R.) $ Eli Lilly & Co. GlaxoSmithKline Plc (A.D.R.) Johnson & Johnson Merck & Co., Inc. Zoetis, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 3.3% Diversified Banks - 3.3% Bank of America Corp. $ US Bancorp Wells Fargo & Co. $ Total Banks $ Diversified Financials - 3.7% Consumer Finance - 0.8% American Express Co. $ Asset Management & Custody Banks - 2.1% Northern Trust Corp. $ State Street Corp. $ Investment Banking & Brokerage - 0.8% Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 5.7% Life & Health Insurance - 0.8% Lincoln National Corp. $ Multi-line Insurance - 1.0% The Hartford Financial Services Group, Inc. $ Property & Casualty Insurance - 3.9% Chubb, Ltd. $ The Progressive Corp. The Travelers Companies, Inc. $ Total Insurance $ Real Estate - 2.7% Office REIT - 0.8% Alexandria Real Estate Equities, Inc. $ Residential REIT - 0.7% Camden Property Trust $ Retail REIT - 0.6% Kimco Realty Corp. $ Specialized REIT - 0.6% Outfront Media, Inc. $ Total Real Estate $ Software & Services - 0.8% IT Consulting & Other Services - 0.8% Accenture Plc $ Total Software & Services $ Semiconductors & Semiconductor Equipment - 4.5% Semiconductor Equipment - 0.2% Cabot Microelectronics Corp. $ Semiconductors - 4.3% Intel Corp. $ Linear Technology Corp. Microchip Technology, Inc. NVIDIA Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.7% Integrated Telecommunication Services - 0.7% AT&T, Inc. $ Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 12.1% Electric Utilities - 4.7% American Electric Power Co., Inc. $ Eversource Energy NextEra Energy, Inc. The Empire District Electric Co. Westar Energy, Inc. $ Gas Utilities - 2.2% National Fuel Gas Co. $ Questar Corp. $ Multi-Utilities - 5.2% Alliant Energy Corp. $ Ameren Corp. Consolidated Edison, Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,157,404,222) $ TOTAL INVESTMENT IN SECURITIES - 99.8% (Cost $1,157,404,222) (a) $ OTHER ASSETS & LIABILITIES - 0.2% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. REIT Real Estate Investment Trust + Investment held by the Fund representing 5% or more of the outstanding voting stock of such company. (a) At January 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,157,404,222 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of January 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
